Citation Nr: 0800179	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.

3.  Entitlement to a disability rating in excess of 20 
percent for a left foot sesamoid fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder did not have its 
onset during active service or within one year of discharge 
from active service, and is not otherwise etiologically 
related to the veteran's service or to a service-connected 
disability.

2.  The veteran's left knee disability is manifested by x-ray 
evidence of degenerative joint disease, and objective 
findings of extension to 0 degrees and flexion to 140 
degrees.  There is no clinical evidence of instability or 
subluxation. 

3.  The veteran's left foot disability has not been 
objectively shown to be productive of a severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.17a, DCs 5010, 5257, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for a left foot sesamoid foot fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in 
September 2004, prior to the initial adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While notification advising the veteran of the laws regarding 
degrees of disability or effective dates was sent in March 
2006, subsequent to the initial adjudication, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is harmless.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and obtained a medical opinion as to the 
etiology of the claimed back disorder.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  The Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and that the veteran is not 
prejudiced by a decision on the claims at this time.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 
U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims entitlement to service connection for a 
lumbar spine disorder.  The veteran alleges that his current 
lumbar spine disorder is secondary to his service-connected 
left foot sesamoid fracture.  He argues that the pain he 
experiences in his foot has resulted in an altered gait, 
which has resulted in additional physical limitations of his 
left knee, left leg, and back.  Service connection is in 
effect for left knee degenerative joint disease, as secondary 
to his service-connected left foot sesamoid fracture.  

Service medical records are silent for any complaints or 
treatment of a lumbar spine disorder.  Similarly, the post-
service medical evidence of record is negative for any 
notations of a lumbar spine disorder for years after service 
separation.  The veteran reported the onset of his back pain 
in 2002, more than five years after his discharge from 
service.  

The veteran was afforded an examination for VA in October 
2004 at which time the examiner diagnosed "back ache, most 
likely mechanical."  The examiner indicated that he 
considered the veteran's back disorder to be a 
musculoskeletal strain and attributed it to the veteran's 
activity and employment.  The examiner indicated that there 
was no evidence of arthritis or loss of range of motion and 
opined that the veteran's current back condition was not 
related to his service-connected left foot disability.  There 
is no other competent medical opinion to the contrary.  

The only evidence linking the veteran's back disorder to 
service is the veteran's own assertion.  As a layperson he is 
not competent to offer medical evidence of the etiology of 
his current shoulder disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds no evidence of a lumbar spine disorder during 
service or as a result of service, to include the service-
connected left foot disability.  The lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496.  In addition, as 
there is no evidence of a diagnosis of arthritis within one 
year after discharge from service, the provisions of 38 
C.F.R. § 3.307 and 3.309(a) are inapplicable.  Thus, the 
Board finds no medical opinion or showing of chronicity to 
link the veteran's claimed conditions to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for a lumbar spine disorder must be 
denied.

II.  Increased Ratings

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2006).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  See 38 
C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

        A.  Left Knee

In the rating action on appeal, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent rating under Diagnostic Code 5010, 
effective from July 13, 2004.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

The veteran was afforded a VA examination in October 2004.  
Physical examination revealed tenderness to palpation in the 
patellar region.  There was no evidence of swelling.  The 
veteran exhibited full range of motion, from 0 to 140 
degrees.  Medial and lateral collateral ligaments were 
stable.  Additionally, Lachman, McMurray, and Anterior and 
Posterior Drawer testing was negative.  A radiographic 
report, dated in July 2004, demonstrated left knee mild 
patella sparing. The veteran was diagnosed as having left 
knee mild degenerative joint disease.  The examiner opined 
that the veteran's left knee disability was likely secondary 
to his service-connected left ankle disability.  Thereafter, 
service connection was granted.

Based upon a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an initial 
disability rating in excess of 10 percent for his left knee 
degenerative joint disease.  

The veteran has exhibited full range of motion of the left 
knee, from zero to 140 degrees.  This does not more nearly 
approximate or equate to flexion limited to 45 degrees or 
extension limited to 10 degrees, the criteria for a separate 
10 percent rating under Diagnostic Codes 5260 and 5261, 
considering 38 C.F.R. § 4.40, 4.45, and 4.59.  

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating at any time during the course of 
the appeal.  The evidence does not show that the veteran's 
left knee evaluation should be increased for any separate 
period based on the facts found during the whole appeal 
period.  Fenderson, 12 Vet. App. at 125.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
50.

        B. Left Foot

The veteran's service-connected left foot sesamoid foot 
fracture has been assigned a disability rating of 20 percent 
under Diagnostic Code 5284.

Under Diagnostic Code 5284 (relating to other foot injuries), 
a 10 percent rating contemplates moderate impairment.  A 20 
percent rating contemplates moderately severe impairment.  A 
30 percent rating contemplates severe impairment. With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The veteran was afforded a VA examination in October 2004.  
The examiner noted that the veteran had been scheduled for 
surgery to remove the left tibia sesamoid in November 2003, 
but had canceled the surgery because he could not take an 
extended period off work for the required recovery.  He 
reportedly recently returned for treatment because of 
persistent pain in his left foot.  On examination, a 
nonantalgic gait was noted.  There was tenderness to 
palpation around the tibia sesamoid.  The toes exhibited full 
range of motion.  The veteran was able to walk on his heels; 
although, he had difficulty walking on his toes.  
Dorsiflexion was from 0 to 20 degrees and plantar flexion was 
from 0 to 45 degrees for both feet.  There was no objective 
evidence of swelling, ulceration, ecchymosis, hallux valgus, 
pes planus, or high arches.  Pedal pulses were adequate.  The 
examiner noted an unusual shoe wear pattern, with evidence of 
sliding on the lateral aspect of the left shoe.  The 
diagnosis was tibia sesamoid fracture, left foot with 
nonunion, moderately symptomatic.  

VA treatment records include records pertaining to the 
November 2003 scheduled surgery and the veteran's decision to 
forgo surgery at that time.  A February 2005 chart entry 
noted the veteran's complaint of intermittent pain and his 
decision to try non-operative treatment.  Recent steroid 
injection was noted to have provided moderate relief.  X-ray 
studies revealed a possible sesamoid fracture.  

In light of the aforementioned evidence, the Board finds that 
the veteran's left foot disability does not equate to severe 
disability and does not warrant a rating in excess of 20 
percent.  The veteran's left foot disability only involves 
his first metatarsal.  It is characterized by intermittent 
pain and tenderness over the tibia sesamoid.  At the time of 
the October 2004 VA examination, there was no objective 
evidence of functional limitations.  Rather, the veteran has 
exhibited full range of motion of the toes and left ankle.  
Taking into account all of the evidence of record, the 
veteran's symptomatology related to his service-connected 
left foot sesamoid bone fracture cannot accurately be 
characterized as severe.

Additionally, an increased rating under another diagnostic 
code is not warranted as there is no indication that the 
veteran's residuals of a fracture of the left sesamoid bone 
have resulted disability warranting a rating in excess of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 
(flatfoot, acquired), 5278 (claw foot (pes cavus) acquired), 
or 5283 (malunion of or nonunion of tarsal or metatarsal 
bones). 

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
left foot sesamoid foot fracture for any period of time 
during the course of the appeal.  Hart, supra.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 
50.

III.  Extraschedular Ratings

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for his 
left knee and his left disabilities and the manifestations of 
these disabilities are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Service connection for a lumbar spine disorder, claimed as 
secondary to a service-connected disability, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee degenerative joint disease is denied.

Entitlement to a disability rating in excess of 20 percent 
for a left foot sesamoid foot fracture is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


